UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7446



JOHN T. VINSON,

                                          Petitioner - Appellant,

         versus

S. R. WITKOWSKI, Warden; T. TRAVIS MEDLOCK,
Attorney General of the State of South
Carolina,

                                         Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Falcon B. Hawkins, Chief District
Judge. (CA-94-2260-6-1AK)

Submitted:   February 27, 1996           Decided:   March 13, 1996

Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John T. Vinson, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Vinson
v. Witkowski, No. CA-94-2260-6-1AK (D.S.C. Aug. 16, 1995). We also

deny Appellant's motion for appointment of counsel on appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2